
	
		III
		112th CONGRESS
		1st Session
		S. RES. 246
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2011
			Mr. Casey (for himself
			 and Mr. Toomey) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing and commending the 2011
		  National Veterans Wheelchair Games, to be held in Pittsburgh, Pennsylvania
		  August 1 through August 6, 2011.
	
	
		Whereas the National Veterans Wheelchair Games are a
			 multi-event sports and rehabilitation program for veterans who use wheelchairs
			 for sports competition due to spinal cord injuries, amputations, or
			 neurological problems;
		Whereas the National Veterans Wheelchair Games is the
			 largest annual wheelchair sporting event in the world, attracting roughly 600
			 athletes annually;
		Whereas in 2011, the National Veterans Wheelchair Games
			 will be held August 1 through August 6, in Pittsburgh, Pennsylvania;
		Whereas competitive events at the National Veterans
			 Wheelchair Games include table tennis, archery, swimming, quad rugby,
			 weightlifting, air guns, nine-ball, basketball, softball, bowling, handcycling,
			 power soccer, trapshooting, Super 6 slalom, a motorized
			 wheelchair rally, and track and field events;
		Whereas the National Veterans Wheelchair Games provide
			 veterans with disabilities the opportunity to enhance their quality of life and
			 promote better health through sports competition; and
		Whereas past National Veterans Wheelchair Games have
			 produced national and world-class champions and given newly disabled veterans,
			 including veterans who have served in Operation Enduring Freedom and Operation
			 Iraqi Freedom, a chance to participate in events with other wheelchair athletes
			 and to continue to use their athletic skills in competition: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 significant contribution that the National Veterans Wheelchair Games make to
			 the lives of disabled veterans who have selflessly served the United States;
			 and
			(2)commends the
			 organizers and volunteers of and the participants in the 2011 National Veterans
			 Wheelchair Games for their efforts in service of the United States.
			
